Citation Nr: 1411581	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  11-02 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a left knee disorder, to include as secondary to service-connected left and right Achilles tendonitis with degenerative arthritis and spurs of the heel.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel
INTRODUCTION

The Veteran served on active duty from December 1989 to July 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

A videoconference hearing was held before the undersigned Veterans Law Judge in July 2012.  A transcript of the hearing has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

While the Board regrets the delay in deciding the claim, remand is warranted for additional development.

The Veteran has asserted both that his claimed left knee disability was incurred during military service and that it is secondary to his service-connected right and left Achilles tendonitis with degenerative arthritis and heel spurs.  

The Veteran's service treatment records include a single complaint regarding the left knee.  In November 1997, he reported left knee pain that began the previous Saturday night after working at his part-time job at Walmart.  He denied any history of trauma.  Following a physical examination, the impression was left knee sprain, normal examination.  In reports of medical history dated in April 2001 and November 2001, the Veteran denied having any knee trouble or "trick" or locked knee."  On examination in April 2001, clinical evaluation of the lower extremities was reported as normal.  During a December 2001 follow-up to the Veteran's physical evaluation board (PEB) physical conducted in April 2001, the Veteran denied other complaints except for chronic Achilles tendonitis.

Post-service VA treatment records dated November 14, 2007; November 22, 2007; and in June 2008 reflect that the Veteran reported an onset of left knee swelling and pain in October 2007.  He indicated that he worked as a police office and played a lot of basketball.  He denied any trauma.  During a March 2008 VA podiatry consultation, he reported having knee pain since active duty.  A March 2008 MRI revealed a left knee medial meniscal tear, and he had left knee surgery in June 2008.

The Veteran has twice been afforded VA examinations to evaluate the nature and likely etiology of his claimed left knee disability.  Unfortunately, neither examination report included a medical opinion as to whether the Veteran's service-connected Achilles tendonitis with arthritis and heel spurs of the right and left feet permanently worsened beyond normal progression (aggravated) the claimed left knee disability.  The AMC/RO should arrange for an additional VA joints examination to obtain medical opinion evidence necessary to decide the claim.

Prior to the examinations, the AMC/RO should provide VCAA notice to the Veteran that includes the information and evidence necessary to establish service connection on a secondary basis.  The AMC/RO should obtain ongoing records of evaluation and treatment for a left knee disorder from the Biloxi VA Medical Center (VAMC) and related clinics dated from May 2010 to the present.  See 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  The AMC/RO also should ask the Veteran to submit any private treatment records pertinent to evaluation and treatment for a left knee disorder, or the Veteran may authorize VA to obtain any records he identifies on his behalf.  

Accordingly, the case is REMANDED for the following action:

1.  Provide notice to the Veteran of what the evidence must show to substantiate the claim for service connection for a left knee disorder on a secondary basis.

2.  Contact the Veteran and obtain the names and addresses of all medical care providers who treated him for a left knee disorder.  The AMC/RO should attempt to obtain and associate with the claims folder any medical records identified by the Veteran that are not already of record.  Additionally, relevant VA treatment records from the Biloxi VAMC, to include the Mobile VA Outpatient Clinic (OPC), dated from May 2010 to the present should be obtained.

3.  After the above development has been completed to the extent possible, the AMC/RO should arrange for the Veteran to be scheduled for a VA orthopedic examination to evaluate the claimed left knee disorder.  The claims folder must be reviewed by the examiner as part of the examination.  All indicated studies, tests and evaluations deemed necessary by the examiner should be performed.  The results of such must be included in the examination report.

Following a review of the claims file and physical examination, the examiner should identify all left knee disorders found on examination.  For each left knee disorder found on examination, the examiner should respond to the following questions: 

a) Indicate whether it is at least as likely as not (a 50 percent or greater probability) that a left knee disorder began in service or is otherwise medically related to military service, including the November 1997 left knee sprain.
b) If a left knee disorder found on examination did not begin in service or is otherwise not medically related to military service, indicate whether any diagnosed left knee disorder is at least as likely as not (a 50 percent or greater probability) caused by the Veteran's service-connected left and/or right Achilles tendonitis with degenerative arthritis and spurs of the heel.  If not caused by the Achilles tendonitis with degenerative arthritis and heel spurs, then the examiner should opine whether any diagnosed left knee disorder is permanently worsened beyond normal progression (aggravated) by the service-connected left or right Achilles tendonitis with degenerative arthritis and spurs of the heel.  If the examiner finds any left knee disorder aggravated by Achilles tendonitis with degenerative arthritis and heel spurs, he/she should attempt to quantify the degree of aggravation.

A complete rationale for all conclusions must be included in the report provided.  (Any medical record reviewed and relied on by the examiner must be included in the claims folder).  

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  

4.  The AMC/RO must ensure that the medical examination report and opinions comply with this remand and the questions presented in the request.  If the report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

5.  After ensuring that the requested actions are completed, the RO or AMC should re-adjudicate the claim on appeal.  If the claim is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case (SSOC) and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


